NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                              Argued December 16, 2014 
                              Decided December 22, 2014 
                                            
                                        Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐2675 
 
ELOY PEREZ‐COVARRUBIAS,                        Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A201 115 524 
                                                
ERIC H. HOLDER, JR., 
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

       Eloy Perez‐Covarrubias, a 37‐year‐old native and citizen of Mexico, petitions for 
review of an order of the Board of Immigration Appeals upholding an immigration 
judge’s denial of his motion to reopen removal proceedings conducted in absentia. We 
deny the petition. 
       Perez‐Covarrubias lived in the United States for 15 years without detection by 
immigration authorities. He first entered the United States in 1996, briefly returned to 
Mexico in 2008, and then reentered the United States without inspection later that year. 
In April 2011, while Perez‐Covarrubias was in jail on a charge of driving under the 
influence, the Department of Homeland Security “encountered” him during “routine 
No. 14‐2675                                                                         Page 2 
 
criminal alien operations” and charged him with removability as an alien present in the 
United States without being admitted or paroled, see 8 U.S.C. § 1182(a)(6)(A)(i). In July 
2011 the immigration court in Chicago mailed Perez‐Covarrubias a notice of his first 
master calendar hearing, scheduled for November 6, 2012, at 9:00 A.M. Three months 
later the court mailed him another notice with the same hearing date and time, along 
with the court’s new address, as it had recently changed location. Perez‐Covarrubias 
did not appear at his removal hearing, so the IJ conducted it in absentia, found him 
removable as charged, and ordered him removed to Mexico, see id. § 1229a(b)(5)(A). 
        About four months later, Perez‐Covarrubias, through counsel, filed a motion to 
reopen his removal proceedings, arguing that “exceptional circumstances” had caused 
his failure to appear. In a signed (but unnotarized) statement, Perez‐Covarrubias 
admitted that he had received notice of his November 6 hearing but “inadvertently” 
wrote November 7 on his calendar. According to Perez‐Covarrubias, he had traveled to 
Chicago on November 7, only to discover that his hearing had taken place the previous 
day. Perez‐Covarrubias attributed his “serious error [of] mis‐calendaring” to his 
“human frailty.” With the motion to reopen, Perez‐Covarrubias also attached an 
application for cancellation of removal based on his lengthy residence in the United 
States and the alleged hardship his removal would cause his two U.S.‐born children. 
See id. § 1229b(b)(1). 
        The IJ denied the motion to reopen. Relying on Uriostegui v. Gonzales, 415 F.3d 
660 (7th Cir. 2005), the IJ concluded that Perez‐Covarrubias’s mistake about his hearing 
date did not qualify as an “exceptional circumstance” that would excuse his absence, 
see 8 U.S.C. § 1229a(b)(5)(C)(i). Perez‐Covarrubias’s “confusion” about his hearing date, 
the IJ explained, failed to rise to the level of compelling circumstances “beyond [his] 
control.” The Board agreed with the IJ that Perez‐Covarrubias’s circumstances were not 
exceptional and upheld the IJ’s determination. 
        In his petition for review, Perez‐Covarrubias asserts that the IJ and the Board 
failed to consider the totality of the circumstances when concluding that no exceptional 
circumstances excused his failure to appear. He contends that his “human error” in 
recording the wrong hearing date should be excused because he was proceeding pro se, 
he showed up at court the next day believing that to be his hearing date, and he had 
applied for relief from removal. 
      Exceptional circumstances that excuse an alien’s failure to appear at a removal 
hearing are circumstances “beyond the control of the alien,” such as serious illness or 
death of the alien’s spouse, child, or parent, “but not including less compelling 
circumstances.” Id. § 1229a(e)(1). An alien’s mistaken belief about his hearing date does 
No. 14‐2675                                                                           Page 3 
 
not rise to the level of an exceptional circumstance. See Uriostegui, 415 F.3d at 662–63 (no 
exceptional circumstance where alien misheard Spanish word for “July” instead of 
“June” and thus missed June hearing); Acquaah v. Holder, 589 F.3d 332, 335–36 (6th Cir. 
2009) (no exceptional circumstance where alien had “good faith but mistaken belief” 
that hearing was July 7 instead of July 5). 
        Nonetheless, Perez‐Covarrubias argues that his circumstances are exceptional 
because they resemble those at issue in Kaweesa v. Gonzales, 450 F.3d 62 (1st Cir. 2006), in 
which the First Circuit excused a Ugandan asylum‐seeker’s absence from her May 13 
hearing when she believed it was May 17, id. at 64. In finding exceptional 
circumstances, the First Circuit considered the totality of the circumstances, including 
the alien’s efforts to contact the immigration court, the alien’s promptness in seeking 
reopening, the strength of the alien’s underlying claim, the harm the alien would suffer 
if the motion were denied, and the inconvenience the government would suffer if the 
motion were granted. See id. at 68–69. 
        But Perez‐Covarrubias’s circumstances are much different from those in Kaweesa. 
First, although Perez‐Covarrubias filed his motion to reopen within the 180‐day 
deadline for filing such requests, see 8 U.S.C. § 1229a(b)(5)(C)(i), he waited 4 months to 
file while Kaweesa filed only 6 days after missing her hearing, see Kaweesa, 450 F.3d 
at 64. Moreover, although Perez‐Covarrubias submitted some evidence that he may be 
eligible for cancellation of removal, the First Circuit emphasized the dire consequences 
that Kaweesa might face in Uganda, not simply her eligibility for some form of relief. 
See id. at 69–70 (alien’s allegations of rape and the death of her husband, parents, and 
brother “could very well have been sufficient for a grant of asylum”). 
       Perez‐Covarrubias also urges that due process requires reopening. See id. at 69 
(noting that “the statutory concern with notice and exceptional circumstances is 
grounded in due process considerations”). Indeed, we have found a violation of due 
process where an alien was removed in absentia after arriving to her hearing two hours 
late because she had to wait for her hired interpreter. See Nazarova v. INS, 171 F.3d 478, 
481, 484–85 (7th Cir. 1999) (excusing alien’s tardiness because government’s “confusing 
and contradictory actions”—court employee’s misrepresentation that Russian 
interpreter would be available during hearings—denied her “meaningful opportunity 
to be heard”); but see Kuschchak v. Ashcroft, 366 F.3d 597, 604 (7th Cir. 2004) (alien’s 
abandoned asylum application not excused where counsel filed oddly phrased motion 
and neither government nor IJ took actions or made statements to mislead or confuse). 
But Perez‐Covarrubias did not receive or rely on any incorrect information from the 
No. 14‐2675                                                                      Page 4 
 
immigration court; rather, he received notice of his hearing and simply wrote down the 
wrong date. 
       Finally, Perez‐Covarrubias argues that his circumstances are distinguishable 
from those of the alien in Uriostegui—namely that the alien there had counsel and had 
attended two previous hearings, see Uriostegui, 415 F.3d at 662. But these differences are 
inconsequential. We concluded in Uriostegui that mishearing the date uttered by the 
interpreter was “nowhere near the illustrative examples [of exceptional circumstances] 
given in the statute,” and we held the alien personally responsible even though she had 
a lawyer, noting that she “could have double‐checked the date after the hearing when it 
was set.” Id. at 663–64. Similarly, Perez‐Covarrubias could have double‐checked his 
hearing date, and he did not suggest that he experienced circumstances anywhere close 
to those described in the statute. His error in recording the date was directly within his 
control, not beyond it. See id. 
       Accordingly, the agency did not abuse its discretion in denying 
Perez‐Covarrubias’s motion to reopen. See Reyes‐Cornejo v. Holder, 734 F.3d 636, 647 (7th 
Cir. 2013). We deny the petition for review.